DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 10/11/2022.   Claims 1, 4, 5, 7, and 8 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant's amendment and arguments filed October 11, 2022 (hereinafter “the Amendment”) have been fully considered and are persuasive with respect to the objections to Claims 4, 5, and 7.  Those objections are withdrawn.  With regard to the rejections under 35 USC 103, Applicant’s amendment and arguments have been fully considered, but they are not persuasive.
In this regard, Applicant argues that the cited references do not teach or suggest “the weight is optimized by tracing a course of reducing a loss value determined by a loss function.”  The Amendment points to paragraphs 30-34 of the present specification and Figure 2 of the present application in support of its argument.  However, it is generally improper to incorporate limitations from the specification into the claims.  See MPEP 2111.01 (II).  The broadest reasonable interpretation of “the weight is optimized by tracing a course of reducing a loss value determined by a loss function” includes following a process of reducing a loss value determined by a loss function, as “tracing a course” is not defined any further in any of the claims.  Accordingly, Ruiz’s description of minimizing the average cross-entropy loss over the training data set meets the broadest reasonable interpretation of “the weight is optimized by tracing a course of reducing a loss value determined by a loss function.”

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. App. Pub. No. 20180328797 (Gwon et al., hereinafter “Gwon”) in view of US Pat. No. 5,479,570 (Imagawa et al., hereinafter “Imagawa”), US Pat. No. 10,810,482 (Kim et al, hereinafter “Kim”), and US Pat. No. 20190228290 (Ruiz et al, hereinafter “Ruiz”).
With regard to Claim 1, Gwon describes:
A method of estimating clamp force of a bolt, the method comprising: (Abstract describes that the axial force of a bolt is predicted.)
converting and analyzing, by a signal processing and analyzing device, a learning signal for the clamp force of the bolt, the learning signal being acquired by a data acquirement device; (Paragraph 46 describes that a vibration signal is acquired by a detector S20.)
Gwon does not explicitly describe:
“comparing the learning signal classified into groups according to signal characteristics by the converting and analyzing, with a discriminant signal desired to be estimated; and
estimating, as clamp force of the discriminant signal, clamp force corresponding to a signal of a most similar group among the learning signal classified into the groups by the comparing.”
However, Imagawa describes:
“comparing the learning signal classified into groups according to signal characteristics by the converting and analyzing, with a discriminant signal desired to be estimated; (Column 7, lines 53-67 describes that the input signals are compared to exemplary signals of a plurality of classes based on a distance measure.)  and
estimating, [[as clamp force of]] the discriminant signal, [[clamp force]] corresponding to a signal of a most similar group among the learning signal classified into the groups by the comparing.”  (Column 9, lines 57-67 describes that a final category is determined based on the closest similarity.)
(Gwon describes determining a clamp force of a bolt, as noted above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the classification and identification of input signals as described by Imagawa into the system of Gwon to improve recognition of signals near boundaries between classes, as described at Column 11, lines 1-3 of Imagawa.
Gwon in view of Imagawa does not explicitly describe “wherein the converting and analyzing includes signal-processing the input learning signal using a tanh function which is a nonlinear function,
wherein in time series data which is input as the learning signal in an input gate of long short term memory (LSTM), a weight is applied to each of nodes of the long short term memory (LSTM), and the converting and analyzing includes optimizing the weight by Adam optimization, and
wherein in the Adam optimization, the weight is optimized by tracing a course of reducing a loss value determined by a loss function.”
However, equation 7 (column 7, line 16) of Kim shows that an input signal is processed using a tanh function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tanh function as described by Kim into the system of Gwon in view of Imagawa to provide an output gate, as described at Column 5, lines 26-34 of Kim.
Further, Kim describes “wherein in time series data which is input as the learning signal in an input gate of long short term memory (LSTM), (Figure 1A shows time series xt input into input gate 109 of an LSTM.)
a weight is applied to each of nodes of the long short term memory (LSTM)” (Column 5, lines 18-23 describe weight matrices W for each node of an LSTM.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the LSTM functions as described by Kim into the system of Gwon in view of Imagawa to provide an input mechanism, as described at Column 5, lines 18-34 of Kim.
Gwon in view of Imagawa and Kim does not explicitly describe “the converting and analyzing includes optimizing the weight by Adam optimization, and
wherein in the Adam optimization, the weight is optimized by tracing a course of reducing a loss value determined by a loss function.”
However, paragraph 101 of Ruiz describes a neural network trained using Adam optimization.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Adam optimization as described by Ruiz into the system of Gwon in view of Imagawa and Kim to provide accurate and quick neural network computations, as described in paragraph 101 of Ruiz.
Further, paragraph 111 of Ruiz describes that weights are calculated by minimizing the average cross-entropy loss over the training data set.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the weight calculation function as described by Ruiz into the system of Gwon in view of Imagawa and Kim to minimize the error of the network output, as described in paragraph 124 of Ruiz.
With regard to Claim 4, Gwon in view of Imagawa does not explicitly describe “wherein, when the learning signal data is input to the input gate of the LSTM, the learning signal date is input to a forget gate of the long short term memory while information is exchanged between time series through a nonlinear function.”
However, Figure 1A of Kim shows input gate 109 and forget gate 107, both of which receive input signal xt.  Further, equation 7 (column 7, line 16) of Kim shows that an input signal is processed using a tanh function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the LSTM functions as described by Kim into the system of Gwon in view of Imagawa to provide some residual memory of the input, as described at Column 1, lines 52-62 of Kim.
With regard to Claim 5, Gwon in view of Imagawa does not explicitly describe “wherein in the forget gate, influence of data of a front portion of the time series date on data of a rear portion thereof is determined.”
However, Figure 1A of Kim shows forget gate 107, which maintains some residual effect of input signal xt, as describes at column 1, lines 52-62.  This causes rear portions of the output data to be influenced by front portions of the data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the LSTM functions as described by Kim into the system of Gwon in view of Imagawa to provide some residual memory of the input, as described at Column 1, lines 52-62 of Kim.

6.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon in view of Imagawa, Kim, and Ruiz and further in view of “Taming the Cross Entropy Loss” (Martinez et al, hereinafter “Martinez”).
With regard to Claim 7, Gwon in view of Imagawa, Kim, and Ruiz does not explicitly describe “wherein the loss value determined by the loss function is obtained by a following equation.

    PNG
    media_image1.png
    50
    200
    media_image1.png
    Greyscale

wherein the k is class number, the tk is k-th class similarity, and the yk is a final output value.”
However, page 630 of Martinez describes equation 2:

    PNG
    media_image2.png
    181
    537
    media_image2.png
    Greyscale


Where H is the cross-entropy loss function, pi is described as the classification target (probability for the i-th class), and qi is the output of the network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the loss function as described by Martinez into the system of Gwon in view of Imagawa, Kim, and Ruiz to provide excellent convergence speeds and excellent performance, as described at page 628 of Martinez.

    PNG
    media_image3.png
    257
    1490
    media_image3.png
    Greyscale


With regard to Claim 8, Gwon in view of Imagawa, Kim, and Ruiz does not explicitly describe “wherein the k-th class similarity has a value ranging from 0 to 1, and wherein the class number has a value ranging from 1 to 31.”
Page 630 of Martinez describes that pi is a number from 0 to 1.

    PNG
    media_image4.png
    90
    202
    media_image4.png
    Greyscale

Further, page 630 of Martinez describes that the class number is N, but does not give a specific value.  As Martinez describes the general conditions of the class number and identifies the class number as a result effective variable, it would have been a matter of routine experimentation to select a class number from 1 to 31.  See MPEP 2144.05(II)(B).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the loss function parameters as described by Martinez into the system of Gwon in view of Imagawa, Kim, and Ruiz to provide excellent convergence speeds and excellent performance, as described at page 628 of Martinez.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20220076460 (Vaughan et al.) describes a device that optimizes the loss of a loss function by Adam optimization.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656